Citation Nr: 1751038	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-11 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for low back degenerative arthritis with intervertebral disc syndrome (IVDS) prior to February 21, 2012.

2.  Entitlement to a rating in excess of 20 percent for low back degenerative arthritis with IVDS from February 21, 2012 to July 26, 2015.

3.  Entitlement to a rating in excess of 40 percent for low back degenerative arthritis with IVDS from July 27, 2015. 

4.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy.

5.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy. 

6.   Entitlement to a compensable rating for a right thumb disability.

7.   Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee. 

8.   Entitlement to a rating in excess of 10 percent for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1970 to February 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. In that decision, the RO, inter alia, granted service connection for left peripheral nerve as secondary to the service-connected disability of degenerative arthritis with IVDS with an evaluation of 20 percent; denied entitlement to an increased rating for a lower back disability, then rated at 10 percent; increased the Veteran's right knee evaluation from noncompensable to 10 percent; and granted service connection for degenerative joint disease of the right thumb (formally ankylosis of the thumb) with an evaluation of 10 percent effective November 21, 2007. In July 2012, a Decision Review Officer (DRO) granted an increase in rating to 20 percent for the lower back disability and decreased the Veteran's right thumb evaluation to noncompensable. The rating decision stated that the original evaluation of zero percent for the right thumb was reinstated to the original date of March 1, 1991. The Veteran then filed a substantive appeal in September 2012.

In July 2014, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO; a transcript of that hearing is of record. 

By a November 2015 rating decision, the Veteran's low back disability evaluation was increased to 40 percent effective July 27, 2015; a separate 10 percent evaluation was granted for instability of the right knee effective July 27, 2015; and a separate 20 percent rating was granted for sciatic radiculopathy of the right lower extremity effective July 27, 2015.

Despite the grant of these increased evaluations; however, the Veteran is presumed to be seeking the maximum allowable benefit. As the maximum allowable benefit has not been awarded, these claims remain in controversy and on appeal. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that additional evidence has been associated with the claims file since the last issuance of the supplemental statement of the case (SSOC) in November 2015. However, as the Veteran's substantive appeal in this matter was received after February 2, 2013, waiver of RO review is presumed. See 38 U.S.C.A.§ 7105(e) (West 2014).

The Board's disposition of the claim for an increased rating for his lower back disability and associated bilateral radiculopathy is set forth below. The remaining claims are addressed in the remand following the order; these issues are being remanded to the agency of original jurisdiction (AOJ) for further action. VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.   Prior to February 21, 2012, the Veteran's lumbar spine disability was not manifested by forward flexion greater than 30 degrees but not greater than 60 degrees; he did not have incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the prior 12 months.

2.   From February 21, 2012 to July 26, 2015, the Veteran's lumbar spine disability was not manifested by forward flexion of 30 degrees or less, and there was not favorable ankylosis of the entire thoracolumbar spine; he did not have incapacitating episodes having a total duration of at least 4 weeks during the prior 12 months.

3.   From July 27, 2015, the Veteran's lumbar spine disability is not manifested by ankylosis or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least 6 weeks during the prior 12 months.

4.   Throughout the appeal period, the Veteran's left lower extremity radiculopathy has been no more than moderate in severity.

5.   From February 21, 2012, the evidence demonstrates that the Veteran experienced moderate right lower extremity radiculopathy. 


CONCLUSIONS OF LAW

1.   Prior to February 21, 2012, the criteria for a rating in excess of 10 percent for low back degenerative arthritis with intervertebral disc syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2017).

2.   From February 21, 2012 to July 26, 2015, the criteria for a rating in excess of 20 percent for low back degenerative arthritis with intervertebral disc syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.
3.   From July 27, 2015, the criteria for a rating in excess of 40 percent for low back degenerative arthritis with intervertebral disc syndrome have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243.

4.   The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy have not been met at any time during the appeal period. 38 U.S.C. A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, 4.124a; Diagnostic Code 8520 (2017).

5.   The criteria for a 20 percent rating from February 21, 2012 for right lower extremity radiculopathy have been met. 38 U.S.C. A. §§ 1155 (West 2014); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, 4.124a; Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his representative has alleged any deficiency in VA's duty to notify. See Scott v. McDonald 789 F.3d 1375 (Fed. Cir. 2015).

With regard to VA's duty to assist, the Board acknowledges the recent holding of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2017), which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court concluded that VA examinations of joints should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

While the June 2015 VA examination of the Veteran's lumbar spine does not reflect all findings as directed by Correia, the Board finds no prejudice to the Appellant in proceeding with the adjudication of his claim for an increased rating for his low back disability. Specifically, the VA examination shows that the Veteran's lumbar spine disability warrants the highest possible rating based on range of motion. The only way to attain a higher schedular rating is to demonstrate ankylosis of the thoracolumbar or entire spine, which has not been shown at any time pertinent to the appeal. The Veteran additionally has not alleged functional ankylosis. As such, the Board finds the examination and opinion to be sufficient and adequate for rating purposes. Thus, the Board has met its duty to assist.

Disability Ratings

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017). Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, as has been done in this case, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2017). Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. IVDS is rated under Diagnostic Code 5243 and is to be evaluated under the General Rating Formula unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides for a 10 percent rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour. A 20 percent disability rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a.

The General Rating Formula provides further guidance in rating diseases or injuries of the spine. In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code. Note (2) provides that, for VA compensation purposes, normal forward flexion, extension, and bilateral flexion of the cervical spine is zero to 45 degrees, and bilateral rotation is zero to 80 degrees. Note (2) further provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion is 340 degrees for the cervical spine and 240 degrees for the thoracolumbar spine. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Alternatively, the IVDS Formula provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Here, the Veteran's has been granted separate ratings for bilateral radiculopathy. 38 C.F.R. § 4.124a. Diagnostic Code 8520 provides the rating criteria for evaluation of paralysis of the sciatic nerve. Under this provision, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation. An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a.

Facts

VA treatment records from September 2007 show that the Veteran experienced intermittent numbness in his legs with an onset of one year prior. On examination, his temperature and light touch were intact both in the medial and lateral leg. His gait and strength were normal. There was no swelling. 

VA treatment records from October 2007 show that the Veteran complained of numbness and his legs feeling like they would give out. On examination, sensation was intact. 

The Veteran was afforded a VA examination for his back in January 2008. He reported occasional stiffness and weakness depending on activity. He reported constant pain which was elicited by physical activity and by itself, and relieved by oxycodone and hydrocodone. He reported not being able to function when the pain would escalate. On examination, the Veteran had flexion to 80 degrees with pain beginning at 80 degrees; extension to 25 degrees with pain beginning at 25 degrees; right lateral flexion to 30 degrees with pain beginning at 30 degrees; left lateral flexion to 20 degrees with pain beginning at 20 degrees; right rotation to 30 degrees with pain beginning at 30 degrees; and left rotation to 30 degrees with pain beginning at 30 degrees. The examiner noted that the Veteran had pain, fatigue, weakness, lack of endurance, incoordination, and pain after repetitive use but no additional limitation of function. Straight leg raise testing was positive on the left and negative on the right. The examiner found that at L4, the Veteran had sensory deficit of the left lateral thigh, left front leg and left medial leg. At L5, he had sensory deficit of left lateral leg, left dorsal foot and left lateral foot. The right lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+. The left lower extremity reflexes revealed knee jerk 1+ and ankle jerk 1+. He described symptoms of sharp pain that traveled down one or both legs and numbness that traveled from the rectal area through the groin, testicles and penis. 

VA treatment records from August 2011 show that the Veteran complained of bilateral thigh and calf pain intermittently that worsened in the month prior. He was given a bilateral lower extremity Doppler venous examination. The findings were normal bilaterally.

The Veteran was afforded another VA examination for his lumbar spine in February 2012. He reported that he did not have flare-ups that impacted the function of his back and instead he experienced constant 9/10 pain. On examination, he had forward flexion to 60 degrees with pain beginning at 60 degrees; extension to 20 degrees with pain beginning at 20 degrees; right and left lateral flexion to 20 degrees with pain beginning at 20 degrees; right lateral rotation to 30 degrees with no objective evidence of painful motion; and left lateral rotation to 30 degrees with pain beginning at 30 degrees. He was able to perform repetitive use testing without additional loss of motion. The examiner stated that after repetitive use, the Veteran had less movement than normal, pain on movement, and disturbance of locomotion. He had tenderness and muscle spasms which did not result in abnormal gait or spinal contour. He was noted to have moderate bilateral lower extremity radiculopathy of the sciatic nerve. He experienced bilateral intermittent pain that was moderate; bilateral paresthesias that was moderate; and bilateral numbness that was moderate. There were no other signs or symptoms of radiculopathy. He did not experience any other neurologic abnormalities. Intervertebral disc syndrome (IVDS) was found but he did not experience any incapacitating episodes in the 12 months prior to examination. 

In his VA Form 9, the Veteran reported that his low back at times prevented him from walking, standing, or doing other activities. 

At his September 2014 Board hearing, the Veteran reported pain and numbness which radiated into both of his legs. He did not have problems lifting up his ankles. He reported that he had not been prescribed bedrest for his back by a physician. 

The Veteran was afforded another VA examination for his back in July 2015. He stated that he felt his back was worse because he could not do what he used to do. He stated: "it takes me out and it didn't do that before." With flares, he reported "no strength" in his back, pain, and imbalance. He does not experience fatigue or incoordination. He reported functional loss in that his back becomes stiff, sore, and aches. On examination, he had flexion to 45 degrees; extension to 15 degrees; right lateral flexion to 15 degrees; left lateral flexion to 20 degrees; right lateral rotation to 15 degrees; and left lateral rotation to 15 degrees. On repetitive use testing, the Veteran's pain caused functional loss. He had flexion to 30 degrees; extension to 10 degrees; right lateral flexion to 15 degrees; left lateral flexion to 20 degrees; and right and left lateral rotation to 15 degrees. The examiner noted that the Veteran experiences muscle spasms severe enough to result in abnormal gait or abnormal spinal contour. There was no ankylosis of the spine. Moderate right lower extremity radiculopathy and mild left lower extremity radiculopathy was noted. He did not have any other neurologic abnormalities. He was noted to have intervertebral disc syndrome but did not experience any incapacitating episodes in the 12 months prior.

VA treatment records from August 2015 show that the Veteran complained of chronic back pain. The average level of pain is 7/10 with the lowest level of pain being 5/10 and the highest being 10/10. Sitting and walking helps with the pain and digging and lifting heavy objects makes it worse. 


Prior to February 21, 2012

Prior to February 12, 2012, the Veteran is assigned a 10 percent rating for his lumbar spine disability. As noted previously, under the General Rating Formula for Diseases and Injuries of the Spine, a higher 20 percent rating is warranted only when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees (the maximum combined range of motion being 240 degrees), or if there is either muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, e.g., scoliosis, reversed lordosis, or abnormal kyphosis.

Prior to February 21, 2012, the evidence does not show that the Veteran's forward flexion was greater than 30 degrees but not greater than 60 degrees. On VA examination in January 2008, he had flexion to 80 degrees with pain beginning at 80 degrees. His combined range of motion was 215 degrees. He did not experience muscle spasms or guarding.

Alternatively, although signs of intervertebral disc syndrome (IVDS) were noted, there was no indication that the Veteran was prescribed any bedrest. In order to warrant a 20 percent rating under the formula for rating IVDS, the evidence must demonstrate that the Veteran experienced incapacitating episodes having a total duration of at least two weeks but less than four weeks during the 12 months prior. This has simply not been demonstrated.

The current regulations also allow for separate neurological evaluations. See Note (1), General Rating Formula for Diseases and Injuries of the Spine. Radiculopathy is evaluated based upon nerve paralysis, partial paralysis, neuritis or neuralgia in proportion to the impairment of motor or sensory function. See 38 C.F.R. §§ 4.120 -4.124a. Under Diagnostic Code 8520, mild incomplete paralysis warrants a 10 percent rating. Moderate incomplete paralysis warrants a 20 percent rating. Moderately severe incomplete paralysis warrants a 40 percent rating. Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating. An 80 percent rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520. The terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.

By a July 2008 rating decision, the RO granted the Veteran a 20 percent evaluation for incomplete paralysis of the left peripheral nerve from November 21, 2007, the date the Veteran filed his claim. In order to warrant a higher rating, the evidence must demonstrate that the paralysis was moderately severe. The rating criteria indicate that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The evidence of record demonstrates that the Veteran's paralysis is wholly sensory and thus a higher rating is not warranted. There has been no indication of muscle atrophy much less marked muscular atrophy. Further, there is nothing in the evidence of record to suggest that prior to February 21, 2012; the Veteran had a diagnosis of right lower extremity radiculopathy. Although he was noted to experience tingling, numbness, and sharp pain down his right leg, on objective examination, a sensory deficit in the right leg was not found and his straight leg raise test was negative. Thus, a separate rating other than that already granted for lower left extremity radiculopathy not warranted for this time period.

There are no other complaints or findings of additional neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability. The Veteran has not complained of, or been treated for, bowel or bladder impairment related to his lumbar spine disability during the period on appeal. Therefore, additional separate ratings for associated neurologic abnormalities are not warranted.

The Board finds that for the period prior to February 21, 2012, the objective findings of record do not reflect that the Veteran's symptoms more nearly approximate a rating higher than 10 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5242. The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine less than 60 degrees. It also does not demonstrate that the Veteran's combined range of motion of the thoracolumbar spine was not greater than 120 degrees. During this period, the least amount of flexion the Veteran had was to 80 degrees. 

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown. In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain and stiffness. These complaints are well documented in the Veteran's written statements and treatment records. However, the Board has considered the Veteran's functional limitations based on pain and finds that the current rating appropriately compensates him for his symptoms. While the Board does not dispute that the Veteran experienced constant back pain, his back pain did not produce functional loss that manifested by adequate evidence of disabling pathology for a rating in excess of 10 percent. Here, the Veteran has reported that he does not experience flare-ups and instead is always in constant pain. The Board finds his reports of pain both competent and credible. However, disability ratings are based on the extent to which the Veteran's pain, or other factors, reduced his range of motion. Thus, even accepting the Veteran's reports of pain, the Board finds that the evidence of record does not support a rating in excess of 10 percent for his back disability prior to February 21, 2012.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

In summary, the Board finds that entitlement to a rating in excess of 10 percent for the Veteran's lumbar spine disability is not warranted prior to February 21, 2012, and the evidence of record does not demonstrate that the Veteran's left lower extremity radiculopathy was more than moderate in severity.


February 21, 2012 to July 26, 2015

From February 21, 2012 to July 27, 2015, the Veteran is assigned a 20 percent rating for his lumbar spine disability. As noted previously, under the General Rating Formula for Diseases and Injuries of the Spine, a higher 40 percent rating is warranted only when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine. 

For this time period on appeal, the evidence does not demonstrate that the Veteran's forward flexion of the thoracolumbar spine was 30 degrees or less or there was favorable ankylosis of the entire thoracolumbar spine. On VA examination in February 2012, the Veteran had flexion to 60 degrees with pain beginning at 60 degrees and extension to 20 degrees with pain beginning at 20 degrees. He did not have any additional loss of motion after repetitive use testing. He reported that he did not have flare-ups that impacted the function of his back. 

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. The Veteran denied any incapacitating episodes requiring bed rest prescribed by a physician during his VA examination and there is nothing in the other evidence of record to suggest that he was prescribed bedrest as a result of his lumbar spine. For this reason, a higher rating is not warranted based on intervertebral disc syndrome.

As previously noted, the current regulations also allow for separate neurological evaluations. See Note (1), General Rating Formula for Diseases and Injuries of the Spine. Here, on VA examination in February 2012, the Veteran was noted to have moderate bilateral lower extremity radiculopathy of the sciatic nerve. He experienced moderate bilateral intermittent pain; moderate bilateral paresthesias; and moderate bilateral numbness. There were no other signs or symptoms of radiculopathy. There was no indication that the Veteran's bilateral radiculopathy was productive of muscle atrophy, much less than marked muscle atrophy. Thus, the Board finds the VA examiner's opinion that the Veteran's bilateral radiculopathy was moderate highly probative. The Veteran did not demonstrate, nor does the evidence suggest, that he experienced any other neurological abnormalities. Thus, the Board finds that the 20 percent rating for left lower extremity is appropriate and a separate 20 percent rating for right lower extremity is warranted from February 21, 2012. 

The Board acknowledges that on VA examination in February 2012, it was noted that the Veteran experienced tenderness and muscle spasms. However, the examination report specifically indicates that they were not severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Regardless, as the Veteran's lumbar spine disability was already rated as 20 percent disabling, muscle spasms that were severe enough to result in an abnormal gait or abnormal spinal contour would not afford the Veteran a higher rating. 

The Board finds that for the period from February 21, 2012 to July 27, 2015, the objective findings of record do not reflect that the Veteran's symptoms more nearly approximate a rating higher than 20 percent. 38 C.F.R. § 4.71a, Diagnostic Code 5242. The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. During this period, the least amount of flexion the Veteran had was noted to be 60 degrees, and there was no evidence of any ankylosis of the lumbar spine. 

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown. In considering additional limitation of function, the Board acknowledges the Veteran's complaints of less movement than normal, pain on movement, as well as disturbance of locomotion. These complaints are documented in the VA examination report. However, the Board has considered the Veteran's functional limitations and finds that the current rating appropriately compensates him for his symptoms. The Veteran's back pain did not produce functional loss that manifested by adequate evidence of disability pathology for a rating in excess of 20 percent, and thus higher rating is not warranted. Mitchell, 25 Vet. App. At 38. 

In summary, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability and a rating in excess of 20 percent for left lower extremity radiculopathy is not warranted prior to July 27, 2015. However, a separate rating of 20 percent for moderate right lower extremity radiculopathy under Diagnostic Code 8520 is warranted.


From July 27, 2015

The Veteran is currently assigned a 40 percent rating for his lumbar spine disability, effective July 27, 2015. Under the General Rating Formula for Diseases and Injuries of the Spine, a higher 50 percent rating is warranted only when there is unfavorable ankylosis of the thoracolumbar spine, or a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. See 38 C.F.R. § 4.71a. 

Generally, ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).

Note (5) of the General Rating Formula states that, for VA compensation purposes, unfavorable ankylosis is a condition in which the thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin of the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.

In this case, there have been no findings of ankylosis. On VA examination in July 2015, the Veteran had flexion to 45 degrees and extension to 15 degrees. At worst, he had flexion to 30 degrees and extension to 10 degrees. Thus, although limited, the Veteran's lumbar spine had range of motion, and no ankylosis was noted. Additionally, as noted above, he has not alleged that he experiences functional ankylosis of his lumbar spine. 

Collectively, these findings demonstrate that the Veteran's lumbar spine is not fixed, and there is no diagnosis of ankylosis of the thoracolumbar spine or the entire spine, from July 27, 2015. Therefore, a rating higher than 40 percent rating under the General Rating Formula is not warranted.

Additionally, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows for a higher 60 percent rating if the Veteran's lumbar spine condition results in incapacitating episodes having a total duration of 6 weeks during a 12-month period. 38 C.F.R. § 4.71a. Note (1) of this Formula defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. However, the evidence does not reflect that the Veteran was prescribed bed rest for his lumbar spine condition from July 27, 205. During his VA examination, while the examiner noted that the Veteran was diagnosed with intervertebral disc syndrome, he indicated that the Veteran had not experienced any incapacitating episodes in the 12 months prior. Therefore, a higher rating is not warranted.

Regarding neurologic abnormalities associated with his spine condition, as described above, the Veteran is already assigned a separate 20 percent rating for his left lower extremity radiculopathy from November 2007. Additionally, by this decision, the Veteran was granted a 20 percent rating for his right lower extremity radiculopathy from February 21, 2012. On most recent VA examination in July 2015, the examiner opined that the Veteran experienced moderate lower right extremity radiculopathy and mild left lower extremity radiculopathy. There was no muscle atrophy. The Veteran experiences mild constant pain; moderate intermittent pain; mild paresthesias; and moderate numbness in the right lower extremity. He did not experience any constant pain, intermittent pain, or paresethias but did have mild numbness of the lower left extremity. The examiner opined that the Veteran's right lower extremity radiculopathy was moderate and his left lower extremity radiculopathy was mild. Thus, the Board finds that the evidence does not demonstrate that the Veteran's bilateral radiculopathy more nearly approximates the symptomatology for a higher rating. As noted above, when the involvement is wholly sensory, the rating should be for at most, the moderate degree. Here, the Veteran has already been awarded 20 percent ratings for each lower extremity due to his moderate radiculopathy and the evidence does not demonstrate that a higher rating is warranted. 

There are no other complaints or findings of additional neurologic abnormalities associated with the Veteran's service-connected lumbar spine disability. Therefore, additional separate ratings for associated neurologic abnormalities, other than those already assigned, are not warranted.

The Board has also considered whether any additional Diagnostic Codes are applicable; however, the Board finds that the ratings for the spine and nerves are the most appropriate.

In reaching these conclusions, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability. See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown. However, because the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are not applicable. Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 
The Board has considered the Veteran's lay statements of record. However, the Veteran himself has not alleged that his spine is ankylosed. Thus, the Board finds that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluation assigned and do not more nearly approximate the criteria for a higher evaluation.

In summary, the Board finds that a rating in excess of 40 percent for the Veteran's lumbar spine disability and ratings in excess of 20 percent for the Veteran's bilateral lower extremity radiculopathy, from July 27, 2015, are not warranted.


ORDER

Prior to February 21, 2012, entitlement to a rating in excess of 10 percent for low back degenerative arthritis with IVDS is denied.

From February 21, 2012 to July 26, 2015, entitlement to a rating in excess of 20 percent for low back degenerative arthritis with IVDS is denied.

From July 27, 2015, entitlement to a rating in excess of 40 percent for low back degenerative arthritis with IVDS is denied.

For the entire appeal period, entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy is denied.

From February 21, 2012, entitlement to a rating of 20 percent, but no more, for right lower extremity radiculopathy is granted.



REMAND

Although the additional delay is regrettable, the Veteran's claims for increased ratings for his right knee and right thumb must be remanded before the Board is able to make a determination on the merits.

Since the Veteran was last afforded VA examinations in July 2015, as noted above, a precedential opinion that directly affects this case was issued by the United States Court of Appeals for Veterans Claims (Court). In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result. Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands. The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer. The July 2015 VA examinations for the Veteran's right thumb and right knee disabilities do not comply with Correia. Accordingly, the Board finds that new VA examinations are required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Schedule the Veteran for VA examinations to ascertain the severity of his right knee and right thumb disabilities. The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examinations should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

If the Veteran's right knee and right thumb cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done and explain why that is so.

The examiner should provide an opinion (in degrees of) the additional limitation of motion due to pain, weakness, fatigue, incoordination, and flare-ups from the Veteran's right knee and right thumb disabilities. This information is required by VA regulations as interpreted by courts.

The examiner should ask the Veteran to report the limitation of motion he experiences during flare-ups and opine whether the Veteran's reports are consistent with the disability shown on examination.

If the examiner is unable to provide a response without resorting to mere speculation, reasons for this inability must be provided. The examiner is advised that the Veteran is competent to report observable symptoms, including but not limited to limitations during flare-ups, and his reports must be considered in formulating an opinion. 

VA's Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from veterans. An opinion stating there is "no conceptual or empirical basis for making such a determination without directly observing function under these circumstances", without more, is insufficient.

The examiner is additionally asked to opine whether the Veteran's right knee instability is slight; moderate; or severe.

3. After completion of the above, the RO must readjudicate the claims. If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


